Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
	Amended claims 1-2 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2 are rejected under 35 USC 103 as being unpatentable over Kim et al. (KR 1442141 DWPI Abstract) in view of by HSU et al. (US 20170080048) and Chen et al.  (US 20120052062). 

	Kim teaches a composition (i.e. as an injection or a liquor form) comprising lonicera japonica extract (within the broadly claimed amount/ranges) to be administered to treat lung cancer in a subject (see entire document including e.g.-pages 1-2).   Kim, however, does not teach the further inclusion of a gefitinib to be administered to treat lung cancer in a subject.
	HSU teaches a composition (i.e. as a parenteral or intravenous or intramuscular) comprising gefitinib (within the broadly claimed amount/ranges) to be administered to treat lung cancer in a subject (see entire document including e.g. title, abstract, paragraphs 0007, 0035 and claims, especially claims 1, 9, 13 and 16).
	Chen teaches a composition (i.e. as intravenously or intraperitoneally) comprising gefitinib (within the broadly claimed amount/ranges) to be administered to treat lung cancer in a subject (see entire document including e.g. title, abstract, paragraphs 0007, 0036 and claims, especially claims 2 and 10).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s composition (as an injection) by further including a gefitinib (as an active ingredient) within the Kim’s composition as taught by the secondary references (as discussed above), as well as to administer such composition for the same purpose to treat lung cancer in a subject.  Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively treat lung cancer in a subject to form a composition for in vivo functional effect (i.e. the benefit of reducing side effects caused by treatment of lung cancer in a subject) would be intrinsic upon such administration of the same overall claimed composition to treat a subject having lung cancer.  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition, the substitution of one form for another and when to administer the composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments submitted on 11/11/2021 regarding the 35 USC 103 have been carefully considered but are not deemed persuasive. 
	Applicant argues that contrary to what the Examiner interpreted, Kim does not teach a method for treating lung cancer only using Lonicera japonica extract.  Kim teaches a method for treating lung cancer requiring a combination of many herbal products, wherein LJE may be a component but did not teach that LJE is an active ingredient or LJE to be used with other anticancer agents.  
	In response, Examiner disagrees because Examiner maintains that Kim, in entire document including e.g.-pages 1-2, teaches a composition (i.e. as an injection or a 
	Moreover, Applicant argues that none of the cited references teach LJE would provide such a benefit taught by the present invention.  Only Kim is providing the use of LJE as one of many potential herbs, even only to be used as a mixture with various herb, and even for unspecified cancer.  Thus, Kim does not provide any suggestion, motivation or guidance for the ordinary skilled in the art that LJE would improve the efficacy or reduce the toxicity of gefitnib for treatment of lung cancer. Therefore, it is urged that the instantly claimed invention is distinctive and provides a significantly improved method for treating lung cancer with gefitinib and LJE.  None of the cited reference teaches the present invention even in combination.  
 	In response, although Applicant has amended independent claim 1 to include the limitation of “consisting of”, Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above) because each cited reference teach/discloses that each claimed active ingredient is individually selected to be used for the claimed intended purpose of treating lung cancer in a subject.  For example in response to Applicant’s arguments against the cited references of Kim, HSU and Chen individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. in vivo functional effect (i.e. the benefit of reducing side effects caused by treatment of lung cancer in a subject) would be intrinsic upon such administration of the same overall claimed composition to treat a subject having lung cancer.  The 
	Lastly, Applicant argues that considering the importance of gefitinib in the treatment in the treatment of various types of lung cancer, the present invention provides a very distinctive and useful method for treatment of lung cancer.  The present invention provides data measuring and comparing the efficacy and toxicities of the regime 1) gefitnib alone; 2) LJE alone; and 3) gefitinib and LJE in various dose.  On pages 15 and after, data is provided where the results indicated that the body weight of the test articles were improved significantly when the tumor implanted with either gefitinib or LJE alone.  See Table 8.  The body weight changes indicates the toxicity of the medication and thus, based on the result, it is urged that the present invention provide a patentable subject matter.  In addition, as presented in Table 9, the efficacy is also significantly and synergistically improved by the combination treatment as in the present invention compared to single treatment by gefitinib or LJE alone.  
In response, Examiner still maintains that independent claim 1 (as well as the dependent claim) is not commensurate in scope to the showings/evidence provided to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients (whereas each active ingredient is within a claimed specific amount/ranges within the composition and/or the composition’s various dosage amount) functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  For example, Examiner cannot determine the synergetic effect of independent claim 1 (within Applicant’s specification and/or working examples) of the combination of the broadly instantly claimed effective amount/ranges of each active ingredient within independent claim 1 to synergistically have the instantly claimed functional effect (i.e. functional effect of treating cancer).  It appears to Examiner that claim 1 (as well as the dependent claim) scope is broader than the alleged synergy/unexpected results.  It appears to Examiner (and again especially within independent claim 1) that Applicant’s specification does not demonstrate that the claimed composition of independent claim 1 with all the claimed active ingredients (whereas each active ingredient is within a claimed specific amount/ranges within the composition and/or the composition’s various dosage amount) functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)].  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support within independent claim 1 (as well as the dependent claim), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed.
	Moreover,  since it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively treat lung cancer in a subject to form a composition for treating lung cancer because the idea of combining them flows logically from their having been individually taught for the same purpose in the prior art, Examiner still maintains that the adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges of each active ingredient within the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655